                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEREK MORTLAND,                                   :
                                                  : Case No. 2:19-cv-01123
                       Plaintiff,                 :
                                                  : Chief Judge Algenon L. Marbley
       -vs-                                       :
                                                  : Magistrate Judge Vascura
LOCAL CANTINA DUBLIN LLC,                         :
                                                  :
                       Defendant.                 :

                                      OPINION & ORDER


       This matter is before the Court on Plaintiff’s Motion to Stay Consideration of

Defendant’s Motion for Summary Judgement. (ECF No. 22). Defendant has responded to this

motion, arguing that a stay is not warranted because Plaintiff has failed to avail himself of other

methods of discovery. (ECF No. 23). For the reasons stated below, this Court GRANTS

Plaintiff’s Motion.

        Plaintiff requests additional time to respond to Defendant’s Motion for Summary

Judgement, arguing that he needs this time to gather evidence necessary for responding to

Defendant’s motion. (ECF No. 22 at 3). Plaintiff’s complaint alleges that Defendant’s restaurant

and bar is not accessible to the disabled in violation of Title III of the Americans with

Disabilities Act. Id. On February 20, 2020, an in-person inspection of the property was scheduled

for March 26, 2020. (ECF No. 20). On February 24, 2020, Defendant filed a Motion for

Summary Judgment alleging, in part, that it had cured any accessibility issues and that Plaintiff’s

claims are moot. (ECF No. 21). Defendant argues that granting Plaintiff additional time to

respond to the summary judgment motion is not warranted since Plaintiff has not availed itself of
other methods of discovery and since the restaurant has been closed due to the COVID-19

pandemic. (ECF No. 23).

       Fed. R. Civ. P. 56(d) permits a nonmoving party to request that the court: “(1) defer

considering the [summary judgment] motion or deny it; (2) allow time to obtain affidavits or

declarations or to take discovery; or (3) issue any other appropriate order.” The party requesting

that the court defer consideration of a summary judgment motion must show that such an order is

necessary by affidavit or declaration. See Danford v. State of Ohio Dep't of Rehab. & Corr., No.

2:10-CV-124, 2011 WL 901180, at *3 (S.D. Ohio Mar. 14, 2011) (determining that magistrate

judge correctly granted Rule 56(d) motion). Courts considering such motions apply a number of

factors including assessing:

       (1) [W]hen the appellant learned of the issue that is the subject of the desired discovery;
       (2) whether the desired discovery would have changed the ruling below; (3) how long the
       discovery period had lasted; (4) whether the appellant was dilatory in its discovery
       efforts; and (5) whether the appellee was responsive to discovery requests.
F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 623 (6th Cir. 2014). The most important factor

and the main inquiry for district courts is the factor relating to whether Plaintiff was dilatory in

its discovery practices. See Doe v. City of Memphis, 928 F.3d 481, 492 (6th Cir. 2019)

(determining that additional discovery was warranted where there was no evidence that plaintiff

was dilatory in its discovery practices).

       Plaintiff’s motion is supported by the affidavit of attorney Colin Meeker indicating that

an in-person inspection of the building is necessary for Plaintiff to adequately respond to the

motion for summary judgment and “present facts essential to justify its opposition.” Fed. R. Civ.

P. 56(d). Plaintiff also scheduled this discovery prior to Defendant’s filing a summary judgment

motion. This Court finds that a physical inspection will reveal whether Defendant’s building is in

actual compliance with Title III and will assist Plaintiff with gathering evidence necessary to
oppose Defendant’s motion for summary judgment. The fact that Plaintiff’s counsel has made a

strategic decision not to pursue other forms of discovery in favor of an in-person inspection does

not indicate that Plaintiff has been dilatory in its discovery efforts. Furthermore, the discovery

deadline in this matter has not yet expired and is set for May 15, 2020, indicating that Plaintiff

was not dilatory in its discovery efforts and that Plaintiff has not been in given a full opportunity

to complete discovery. See CenTra, 538 F.3d 402, 420 (6th Cir. 2008) (noting that “plaintiff

must receive ‘a full opportunity to conduct discovery’ to be able to successfully defeat a motion

for summary judgment”) (internal citations omitted). For these reasons, this Court GRANTS

Plaintiff’s Motion and STAYS consideration of Defendant’s motion for summary judgment.

       Plaintiff has requested an extension of time as to all deadlines in the case, including the

physical inspection of the restaurant building due to the COVID-19 pandemic and the stay at

home order issued by Governor DeWine. (ECF No. 24 at 2). The Parties are ORDERED to

confer regarding an amended schedule in light of the pandemic and to submit to the Court within

fourteen (14) days a proposed scheduling order providing deadlines for non-expert discovery

(including a new date for inspection of the restaurant), expert disclosures, and dispositive

motions.

       IT IS SO ORDERED.



                                                 s/Algenon L. Marbley
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 25, 2020
